USCA4 Appeal: 21-7650      Doc: 7        Filed: 08/15/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7650


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BOBBY NELSON COLLINS, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:17-cr-00033-EKD-JCH-1)


        Submitted: August 12, 2022                                        Decided: August 15, 2022


        Before KING, AGEE, and WYNN, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Bobby Nelson Collins, Jr., Appellant Pro Se. S. Cagle Juhan, Charlottesville, Virginia,
        Kari Kristina Munro, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7650      Doc: 7         Filed: 08/15/2022      Pg: 2 of 2




        PER CURIAM:

               Bobby Nelson Collins, Jr., appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

        383 (2021). We have reviewed the record and conclude that the district court did not abuse

        its discretion. We therefore affirm the district court’s order. United States v. Collins, No.

        7:17-cr-00033-EKD-JCH-1 (W.D. Va. Oct. 27, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2